Citation Nr: 0920088	
Decision Date: 05/29/09    Archive Date: 06/08/09

DOCKET NO.  08-01 865	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUES

1.  Entitlement to service connection for hearing loss.

2.  Entitlement to service connection for left knee 
disability.

3.  Entitlement to service connection for right knee 
disability.

4.  Entitlement to a higher initial rating for arthrosis and 
tendonitis of the left shoulder, evaluated as 10 percent 
disabling from June 19, 2006.

5.  Entitlement to a higher initial rating for 
gastroesophageal reflux disease (GERD), evaluated as 10 
percent disabling from June 19, 2006.


REPRESENTATION

Appellant represented by:	AMVETS


ATTORNEY FOR THE BOARD

L. Barstow, Associate Counsel 


INTRODUCTION

The Veteran had active military service from June 2002 to 
June 2006.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of a January 2007 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Detroit, Michigan. 

The Court has indicated that a distinction must be made 
between a Veteran's dissatisfaction with an initial rating 
assigned following a grant of service connection (so-called 
"original ratings"), and dissatisfaction with 
determinations on later filed claims for increased ratings.  
See Fenderson v. West, 12 Vet. App. 119, 125-26 (1999).  When 
an original rating is appealed, consideration must be given 
as to whether an increase or decrease is warranted at any 
time since the award of service connection, a practice known 
as "staged" ratings.  Id.  Inasmuch as the left shoulder 
and GERD rating questions currently under consideration were 
placed in appellate status by a notice of disagreement 
expressing dissatisfaction with the original ratings, the 
Board has characterized those issues as set forth on the 
title page.

The Veteran has argued that service connection should be 
granted for Barrett's esophagitis.  The RO has not yet 
addressed this question; therefore, it is referred to the 
agency of original jurisdiction (AOJ) for appropriate action.

(The issues of service connection for left and right knee 
disabilities and the claim for a higher initial rating for 
GERD are addressed in the remand that follows the decision 
below.)




FINDINGS OF FACT

1.  The Veteran does not have hearing impairment as defined 
by VA.

2.  The Veteran's left shoulder disability is manifested by 
forward elevation limited to 155 degrees, but with pain 
beginning at the shoulder level.


CONCLUSIONS OF LAW

1.  The Veteran does not have hearing loss that is the result 
of disease or injury incurred in or aggravated during active 
military service.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 
5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.307, 
3.309, 3.385 (2008).  

2.  The criteria for a higher initial rating of 20 percent 
for arthrosis and tendonitis of the left shoulder from June 
19, 2006, have been met.  38 U.S.C.A. §§ 1155, 5107 (West 
2002); 38 C.F.R. §§ 3.159, 4.3, 4.7, 4.71a, Diagnostic Code 
5201 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2008); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2008).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his representative of any information, and any 
medical or lay evidence, that is necessary to substantiate 
the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  The VCAA 
notice must inform the claimant of any information and 
evidence not of record (1) that is necessary to substantiate 
the claim; (2) that VA will seek to provide; and (3) that the 
claimant is expected to provide.  VCAA notice should be 
provided to a claimant before the initial unfavorable agency 
of original jurisdiction (AOJ) decision on a claim.  
Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

The Board notes that the Veteran was apprised of VA's duties 
to both notify and assist in correspondence dated in August 
and October 2006, before the AOJ's initial adjudication of 
the claims.

Specifically regarding VA's duty to notify, the notifications 
to the Veteran apprised him of what the evidence must show to 
establish entitlement to the benefits sought, what evidence 
and/or information was already in the RO's possession, what 
additional evidence and/or information was needed from the 
Veteran, what evidence VA was responsible for getting, and 
what information VA would assist in obtaining on the 
Veteran's behalf.  The notifications included the criteria 
for assigning disability ratings and for award of an 
effective date, see Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006).  

Regarding VA's duty to assist, the RO obtained the Veteran's 
service treatment records (STRs), post-service medical 
records, and secured examinations in furtherance of his 
hearing loss and left shoulder claims.  VA has no duty to 
inform or assist that was unmet.

Hearing Loss Claim

The Veteran contends that he has bilateral hearing loss that 
is related to his military service.  His STRs are of record 
and include several audiograms.

His entrance audiological evaluation, dated in June 2002, 
revealed pure tone thresholds, in decibels, as follows: 





HERTZ



500
1000
2000
3000
4000
RIGHT
20
20
5
10
5
LEFT
5
5
5
15
10

An audiological evaluation dated in July 2002, revealed pure 
tone thresholds, in decibels, as follows: 




HERTZ



500
1000
2000
3000
4000
RIGHT
20
20
5
10
5
LEFT
5
5
5
15
10

An audiological evaluation dated August 19, 2003, revealed 
pure tone thresholds, in decibels, as follows: 




HERTZ



500
1000
2000
3000
4000
RIGHT
25
25
20
20
10
LEFT
5
0
5
10
10

An audiological evaluation dated August 20, 2003, revealed 
pure tone thresholds, in decibels, as follows: 




HERTZ



500
1000
2000
3000
4000
RIGHT
25
25
15
15
15
LEFT
15
5
10
15
15

An audiological evaluation dated in January 2005, revealed 
pure tone thresholds, in decibels, as follows: 





HERTZ



500
1000
2000
3000
4000
RIGHT
25
25
10
20
15
LEFT
10
5
5
15
10

An audiological evaluation dated in April 2006, revealed pure 
tone thresholds, in decibels, as follows: 




HERTZ



500
1000
2000
3000
4000
RIGHT
25
30
20
20
15
LEFT
10
5
15
15
10

Speech audiometry revealed speech discrimination scores of 
100 percent bilaterally.  The examiner noted that speech 
reception thresholds were appropriate to puretone averages.  
Speech discrimination in quiet was very good bilaterally.  
The Veteran was diagnosed with mixed conductive and 
sensorineural hearing loss.  It was opined to be very mild; 
hearing was essentially normal.  

The Veteran was afforded a VA audiometric examination in 
November 2006.  Pure tone thresholds, in decibels, were as 
follows: 




HERTZ



500
1000
2000
3000
4000
RIGHT
10
15
20
15
10
LEFT
0
0
15
10
5

The Veteran's speech discrimination score was 96 percent 
bilaterally.  The Veteran reported a history of hearing loss 
that began in the military.  He reported the usage of hearing 
protection when exposed to the loud noise of firearms and 
power tools.  He reported that he served as a diver in the 
military and that he used hearing protection when diving and 
suffered from barotraumas.  The audiologist opined that the 
Veteran's audiometric results indicated hearing for pure tone 
and speech was within normal limits bilaterally.  Audiometric 
configuration demonstrated a two kilohertz notch for both 
ears, which was consistent with a noise-induced hearing loss.  
His speech discrimination score was opined to be excellent.  
The Veteran's claims file was not available for review.  The 
examiner opined that based on that day's results, his hearing 
loss was not caused by military service.  

Service connection may be granted for disability resulting 
from disease or injury incurred or aggravated during active 
military service.  38 U.S.C.A. §§  1110, 1131; 38 C.F.R. § 
3.303.  Service connection may also be granted for any injury 
or disease diagnosed after service, when all the evidence, 
including that pertinent to service, establishes that the 
disease or injury was incurred in service.  38 C.F.R. 
§ 3.303(d).  Generally, service connection requires (1) 
medical evidence of a current disability, (2) medical 
evidence, or in certain circumstances lay testimony, of in-
service incurrence or aggravation of an injury or disease, 
and (3) medical evidence of a nexus between the current 
disability and the in-service disease or injury.  See Caluza 
v. Brown, 7 Vet. App. 498 (1995).  Certain chronic diseases, 
including sensorineural hearing loss, may be presumed to have 
been incurred in service if they become manifest to a degree 
of 10 percent or more within one year of leaving qualifying 
military service.  38 C.F.R. §§ 3.307(a)(3); 3.309(a) (2008).  
Moreover, the absence of evidence of hearing loss in service 
is not a bar to service connection.  See Hensley v. Brown, 5 
Vet. App. 155, 160 (1993).

For the purposes of applying the laws administered by VA, 
impaired hearing is considered to be a disability when the 
auditory threshold in any of the frequencies 500, 1000, 2000, 
3000, and 4000 Hertz is 40 decibels or greater; or when the 
auditory thresholds for at least three of those frequencies 
are 26 decibels or greater; or when speech recognition scores 
using the Maryland CNC Test are less than 94 percent.  
38 C.F.R. § 3.385.

Here, there is no evidence of record showing that the Veteran 
currently has any hearing impairment that warrants service 
connection under VA standards, including within any 
presumptive period.  None of the Veteran's audiograms from 
his active service shows impaired hearing as defined by VA 
regulation.  The Board acknowledges the April 2005 and 
November 2006 audiological evaluations that concluded that 
the Veteran had hearing loss.  However, the salient point to 
be made is that the audiometric findings and speech 
discrimination scores did not show hearing impairment as 
defined by VA regulation.  38 C.F.R. § 3.385.  

The Board acknowledges the Veteran's belief that he has 
hearing loss related to his military service.  However, there 
is no evidence of record showing that the Veteran has the 
specialized medical education, training, and experience 
necessary to render competent medical opinion as to diagnosis 
of a hearing disability.  Espiritu v. Derwinski, 2 Vet. App. 
492 (1992); 38 C.F.R. § 3.159(a) (1) (2008).  Consequently, 
the Veteran's own assertions as to diagnosis and etiology of 
a disability have no probative value.

The Board has considered the benefit-of-the-doubt doctrine, 
but finds that the record does not provide even an 
approximate balance of negative and positive evidence on the 
merits.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).  Therefore, on the basis of 
the above analysis, and after consideration of all the 
evidence, the Board finds that the preponderance of the 
evidence is against the claim.  The Veteran does not have 
hearing loss that is traceable to disease or injury incurred 
in or aggravated during active military service.

Left Shoulder Rating Claim

The Veteran contends that his left shoulder disability is 
more disabling than the 10 percent rating he is receiving.  

The Veteran was afforded a VA joints examination in November 
2006.  The Veteran reported being left-handed.  He reported 
daily pain.  On examination, there was no muscle weakness, 
atrophy or spasm.  There was no joint swelling, effusion, 
tenderness, or laxity.  There were no fracture residuals or 
ankylosis.  His range of motion was active and passive 
forward flexion (forward elevation) to 155 degrees with pain 
beginning at 90 degrees; active and passive abduction to 169 
degrees with pain beginning at 159 degrees; active and 
passive external rotation to 82 degrees with pain beginning 
at 70 degrees; and active and passive internal rotation to 90 
degrees with pain beginning at 85 degrees.  For all ranges of 
motion, there was pain on active and passive motion, and 
after repetitive use.  There were no additional losses on 
repetitive use of the joint.  The Veteran was diagnosed with 
acromioclavicular joint arthrosis/tendinosis.  The Veteran's 
left shoulder disability was noted to have significant 
effects on his usual occupation.  It had a mild effect on 
chores, shopping, and exercise; a moderate effect on sports; 
and no effect on recreation, traveling, feeding, bathing, 
dressing, toileting, grooming, and driving.  

Disability ratings are determined by applying the criteria 
set forth in the VA Schedule for Rating Disabilities (Rating 
Schedule), found in 38 C.F.R. Part 4.  The Board attempts to 
determine the extent to which the Veteran's service-connected 
disability adversely affects his ability to function under 
the ordinary conditions of daily life, and the assigned 
rating is based, as far as practicable, upon the average 
impairment of earning capacity in civil occupations.  38 
U.S.C.A. § 1155; 38 C.F.R. §§ 4.1, 4.10.  Where there is a 
question as to which of two evaluations should be applied, 
the higher evaluation will be assigned if the disability 
picture more nearly approximates the criteria required for 
that rating.  Otherwise, the lower rating will be assigned.  
38 C.F.R. § 4.7.  

In determining the degree of limitation of motion, several 
regulatory provisions are taken into consideration:  the 
provisions of 38 C.F.R. § 4.40 concerning lack of normal 
endurance, functional loss due to pain, and pain on use and 
during flare-ups; the provisions of 38 C.F.R. § 4.45 
concerning weakened movement, excess fatigability, and 
incoordination; and the provisions of 38 C.F.R. § 4.10 
concerning the effects of the disability on the veteran's 
ordinary activity.  See DeLuca v. Brown, 8 Vet. App. 202 
(1995).  The evaluation of the same disability under various 
diagnoses is to be avoided.  38 C.F.R. § 4.14.  Here, as 
noted in the background discussion above, the effects of pain 
on use, functional loss, and incoordination were taken into 
account in assessing the range of motion of the Veteran's 
service-connected left shoulder disability.  

As noted above, the Court has indicated that a distinction 
must be made between a Veteran's dissatisfaction with 
original ratings and dissatisfaction with determinations on 
later filed claims for increased ratings.  Fenderson, supra.  
Consequently, the Board will evaluate the Veteran's left 
shoulder disability as a claim for a higher evaluation of an 
original award, effective from June 19, 2006, the date of 
award of service connection.

The Veteran's left shoulder disability has been rated by the 
RO as analogous to Diagnostic Code 5203, impairment of 
clavicle or scapula.  38 C.F.R. § 4.71a.  Under Diagnostic 
Code 5203, for either the major or minor joint, a 10 percent 
rating is for application when there is malunion of the 
clavicle or scapula or nonunion of the clavicle or scapula 
without loose movement.  A 20 percent rating is for 
application when there is nonunion of the clavicle or scapula 
with loose movement, or when there is dislocation of the 
clavicle or scapula.  

Here, the medical evidence does not show nonunion of the 
clavicle or scapula with loose movement, or dislocation of 
the clavicle or scapula.  A higher rating under Diagnostic 
Code 5203 is therefore not warranted.  

Consideration may be given to other rating criteria, such as 
those that address limitation of motion.  Diagnostic Code 
5201.  Under Diagnostic Code 5201, a 20 percent rating is for 
application when motion of the arm is limited to shoulder 
level.  Shoulder level is 90 degrees.  See 38 C.F.R. § 4.71, 
Plate I.  A 30 percent rating is for limitation of motion of 
the major arm to midway between side and shoulder level.  
(The evidence shows that the Veteran is left-handed.)  

Here, the medical evidence shows that, at worst, since the 
effective date of service connection, the range of motion of 
the Veteran's left shoulder has been limited to 155 degrees, 
which does not warrant a compensable rating under Diagnostic 
Code 5201.  However, it has been shown that he experiences 
pain that begins at 90 degrees.  With consideration of 
functional loss that is caused by such pain, and with 
application of reasonable doubt in the Veteran's favor, it 
may be said that functional losses equate to limitation of 
motion to 90 degrees, which warrants a 20 percent rating.  
The evidence does not show that the Veteran's motion of his 
major arm has ever been limited to midway between side and 
shoulder level, even with consideration of pain.  A 30 
percent rating is therefore not warranted.  

Based on the all of the relevant medical evidence of record, 
the Board finds that the Veteran's left shoulder disability 
picture more nearly approximates the criteria required for a 
20 percent rating from the date of service connection, June 
19, 2006.  38 C.F.R. § 4.7.  

The Board also finds that evidence does not show an 
exceptional or unusual disability picture as would render 
impractical the application of the regular schedular rating 
standards.  See 38 C.F.R. § 3.321 (2008).  The current 
evidence of record does not demonstrate that the left 
shoulder disability has resulted in frequent periods of 
hospitalization or in marked interference with employment.  
§ 3.321.  It is undisputed that the Veteran's left shoulder 
disability has an adverse effect on employability, but it 
bears emphasis that the schedular rating criteria are 
designed to take such factors into account.  The schedule is 
intended to compensate for average impairments in earning 
capacity resulting from service-connected disability in civil 
occupations.  38 U.S.C.A. § 1155.  "Generally, the degrees 
of disability specified [in the rating schedule] are 
considered adequate to compensate for considerable loss of 
working time from exacerbations or illnesses proportionate to 
the severity of the several grades of disability."  
38 C.F.R. § 4.1 (2008).  In this case, the very problems 
reported by the Veteran are specifically contemplated by the 
criteria discussed above, including his problems with left 
shoulder pain and the effect it has on his daily life.  
38 C.F.R. § § 4.10, 4.40.  Therefore, given the lack of 
evidence showing unusual disability not contemplated by the 
rating schedule, the Board concludes that a remand to the RO 
for referral of this issue to the VA Central Office for 
consideration of an extraschedular evaluation is not 
warranted.


ORDER

Entitlement to service connection for hearing loss is denied.  

Entitlement to a 20 percent rating for arthrosis and 
tendonitis of the left shoulder from June 19, 2006, is 
granted, subject to the law and regulations governing the 
payment of monetary benefits.




REMAND

A STR dated in February 2006 shows that the Veteran's 
gastrointestinal symptoms included vomiting and abdominal 
pain.  He reported no fever, recent weight change, headache, 
chest pain or discomfort, cough, nausea, melena, diarrhea, 
constipation, or dysuria.  

The Veteran was afforded a VA examination for his GERD in 
November 2006.  He reported that he experienced symptoms of 
heartburn that occurred with running activities.  He 
indicated that he following a special diet and was taking 
medication.  There was no history of trauma to the esophagus 
or esophageal neoplasm.  The Veteran reported weekly nausea 
associated with esophageal disease.  There was no history of 
vomiting or dysphagia.  The Veteran reported daily esophageal 
distress accompanied by substernal pain.  The pain was 
reported to be frequent and severe.  He reported weekly 
heartburn or pyrosis.  There was no history of regurgitation, 
hematemesis or melena, or esophageal dilation.  The examiner 
opined that the Veteran's overall general health was good.  
The Veteran reported that his GERD had significant effects on 
his usual occupation.  It had a mild effect on chores, 
shopping, exercise, sports, and feeding.  There was no effect 
on recreation, traveling, bathing, dressing, toileting, or 
grooming.  There was no obstruction/spasm amenable to 
esophageal dilation.  

The Board notes that the November 2006 VA examination also 
included a general medical examination.  The Veteran's 
general abdomen/gastrointestinal review of symptoms included 
nausea, vomiting, indigestion, heartburn, and regurgitation.  

The Veteran's disability has been rated as analogous to a 
hiatal hernia, Diagnostic Code 7346.  Under Diagnostic Code 
7346, a 10 percent rating is for application with two or more 
of the symptoms for the 30 percent evaluation of less 
severity.  A 30 percent rating is for application when there 
is persistently recurrent epigastric distress with dysphagia, 
pyrosis, and regurgitation, accompanied by substernal or arm 
or shoulder pain, productive of considerable impairment of 
health.

Here, the medical evidence shows that the Veteran experiences 
what has been described as daily esophageal distress 
accompanied by daily substernal pain and weekly pyrosis.  No 
dysphagia or regurgitation was reported; however, 
regurgitation was noted on the general VA examination.  
Additionally, the Board acknowledges that in February 2006, 
the Veteran reported vomiting as a symptom.  Such symptoms 
are of the type characteristic of a 30 percent evaluation.  
What appears to be missing is an assessment of whether they 
cause considerable impairment of health.  In order to obtain 
additional evidence on this point, a remand is required.

The Veteran contends that he has left and right knee 
disabilities that are related to his military service.  His 
STRs are of record and show a left knee injury.  

An STR dated in June 2005 shows that the Veteran complained 
of left knee pain of duration of two weeks.  He reported that 
he had been training for a marathon and was running more, 
which caused the knee to swell and become painful.  There was 
no effusion, but varus/valgus stress test was positive as 
well as patellar grind.  Pain was in the medial aspect just 
under the patella.  There was no edema, erythema, or 
ecchymosis.  X-rays showed no signs of fracture, dislocation, 
joint effusion, significant degenerative changes, or acute 
bony abnormalities.  An MRI was normal.  It showed no 
meniscal tears.  Anterior and posterior cruciate ligaments 
were intact and normal in appearance.  Lateral collateral 
ligament complex and medial collateral ligament were 
unremarkable without abnormal signal.  Extensor mechanism was 
normal in appearance.  Bone marrow had a normal signal on all 
pulse sequences.  No joint effusion was seen.  Articular 
cartilage was uniform in contour without focal areas of 
signal abnormality.  No Baker's cyst or loose osteochondral 
body was visualized.  There were no significant degenerative 
changes identified.  

An STR dated in July 2005 indicates that it was discussed 
that the Veteran's symptoms could have been patellofemoral 
pain.  No definitive left knee disability was diagnosed.

The Veteran was afforded a VA joints examination in November 
2006.  Regarding his left knee, he reported that he jumped a 
fence and fell onto concrete on both knees.  He reported that 
both knees were swollen and that he sought evaluation.  The 
Veteran reported that he had an indentation in his knee cap.  
His second reported left knee injury occurred in the summer 
of 2005 while running where he experienced left knee pain.  
Currently, he had pain with running, sitting of long 
duration, squatting, and audible knee popping.  With regards 
to his right knee, he reported the fence jumping injury.  He 
reported that x-rays did not show tissue injuries.  He 
reported that the pain had subsided.  His report of medical 
history included left knee pain, stiffness, and limited 
motion.  He also reported weekly flare-ups of joint disease 
with duration of one to two weeks.  On examination, there was 
no muscle weakness, atrophy or spasm.  There was no joint 
swelling, effusion or tenderness.  There were no fracture 
residuals.  There was no ankylosis.  He had full ranges of 
motion with no pain bilaterally.  X-rays of both knees were 
negative.  There was no bony or articular abnormality 
identified.  There was no angulation or subluxation with 
weight-bearing.  The Veteran was diagnosed with left and 
right knee conditions, but the examiner did not identify any 
specific disabilities.  The examiner opined that the 
Veteran's left and right knee conditions were as least as 
likely as not caused by or a result of his military service.  
The examiner's rationale indicated that knee pain can be 
categorized as due to one or more of the following:  intra-
articular process such as a meniscal or ligamentous injury or 
fracture; patellar malalignment or dysfunction; cartilage 
loss due to osteoarthritis or synovitis; peri-articular 
bursitis or tendonitis; referred pain from the hip, femur or 
spine; and inflammatory arthritides (synovitis).  

Here, there is evidence that the Veteran injured his knees in 
service.  The Veteran's STRs only confirm a left knee injury, 
but the Veteran credibly reported a right knee injury in 
service.  There is also evidence that the Veteran has current 
left and right knee conditions related to service.  However, 
the November 2006 examiner did not specify what specific knee 
disabilities the Veteran has.  The examiner appears to imply 
that the Veteran's bilateral knee pain is the manifestation 
of an underlying disability, as his rationale included a list 
of disabilities that could cause knee pain, although he did 
not specifically diagnosis the Veteran with any of the causes 
of knee pain.  

The Board notes that pain alone, without a diagnosed or 
identifiable underlying malady or condition, does not 
constitute a disability for which service connection may be 
granted.  Sanchez-Benitez, 13 Vet. App. 282, 285 (1999), 
aff'd, 259 F.3d. 1356 (Fed. Cir. 2001).  Additionally, the 
existence of a current disability is the cornerstone of a 
claim for VA disability compensation.  38 U.S.C.A. § 1110 
(West 20002); see Degmetich v. Brown, 104 F.3d 1328, 1332 
(1997).  Therefore, the Board finds that a new VA examination 
is necessary to determine what, if any, left or right knee 
disabilities the Veteran has.  This is especially so in light 
of the November 2006 examiner's implication that the 
Veteran's bilateral knee pain, diagnosed as bilateral knee 
"conditions," is related to a specific underlying 
disability.  On remand, the examiner must determine whether 
the Veteran has any definite left or right knee disabilities.  
Additionally, for each disability identified, an opinion 
should be obtained as to whether it is related to the 
Veteran's military service.

Accordingly, the case is REMANDED to the agency of original 
jurisdiction (AOJ) for the following actions:

1.  The Veteran should be scheduled for a 
VA orthopedic examination to determine 
whether he has any left or right knee 
disability.  If the examiner determines 
that the Veteran does have left and/or 
right knee disabilities, the specific 
disabilities must be identified.  All 
necessary tests, including x-rays, should 
be conducted.  The examiner is requested 
to, among other things, obtain a detailed 
history of the Veteran's symptoms as 
observed by him and others since service, 
review the record, and provide an opinion 
as to the medical probabilities that the 
Veteran currently suffers from any left 
and/or right knee disability that is 
traceable to his military service.  
Specifically, for each disability of the 
left and/or right knee identified, the 
examiner should opine as to whether it is 
more likely than not (i.e., probability 
greater than 50 percent), at least as 
likely as not (i.e., probability of 
approximately 50 percent), or less likely 
than not (i.e., probability less than 50 
percent) that the disability is related 
to the knee injuries sustained during 
military service.  The examiner should 
review the claims file, including a copy 
of this remand.  

A complete rationale should be given for 
all opinions and conclusions expressed.  
All indicated tests should be conducted 
and those reports should be incorporated 
into the examination and associated with 
the claims file.  The AOJ should ensure 
that the examination report complies with 
this remand and the questions presented.  
If the report is insufficient, such as if 
the examiner says he/she can not provide 
an opinion without resort to speculation, 
it should be returned to the examiner for 
corrective action.  (Every forensic 
opinion requires certain conjecture based 
on the facts of the case.)

The Veteran should be advised that 
failure to appear for an examination as 
requested, and without good cause, 
could adversely affect his claim, to 
include denial.  See 38 C.F.R. § 3.655 
(2008).

2.  The Veteran should also be scheduled 
for a gastrointestinal examination.  The 
examiner should specifically note whether 
the Veteran's GERD causes pain, vomiting, 
material weight loss and hematemesis or 
melena or anemia, persistently recurrent 
epigastric distress with dysphagia, 
pyrosis, and regurgitation, whether the 
Veteran has substernal or arm or shoulder 
pain due to GERD, and whether his GERD 
symptoms are productive of considerable 
or severe impairment of health, or 
whether his health is unimpaired by GERD.  
(With respect to weight loss, it should 
be noted whether there has been a loss of 
20 percent of a baseline weight, 
sustained for three months or longer, or 
whether there has been a loss of 10 to 20 
percent of the baseline weight, sustained 
for three months or longer.  (Baseline 
weight is the average weight for a 2-year 
period preceding onset of the disease.)  
38 C.F.R. § 4.112.)

3.  After undertaking any other 
development deemed appropriate, the AOJ 
should re-adjudicate the issues remaining 
on appeal in light of all information or 
evidence received.  If any benefit sought 
is not granted, the Veteran and his 
representative should be furnished with a 
supplemental statement of the case and 
afforded an opportunity to respond before 
the record is returned to the Board for 
further review.  

After expiration of any applicable period allowed for 
response, the case should be returned to the Board for 
further appellate review, if in order.  No action is required 
by the Veteran until he is notified by the AOJ.  The Veteran 
has the right to submit additional evidence and argument on 
the matters the Board has remanded.  Kutscherousky v. West, 
12 Vet. App. 369 (1999).

This case must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by 
the United States Court of Appeals for Veterans Claims for 
additional development or other appropriate action must be 
handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 
7112 (West Supp. 2008).


________________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


